DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1, 2, 10-15, 21, 22 and 24 in the reply filed on 15 July 2022 is acknowledged.  The traversal is on the grounds that there is no search burden.  This is not found persuasive, particularly in view of the different principles behind the examination of apparatus and method claims.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to because in the specification at page 23, the specification reads “COD 38 and pH 39 are monitored to detect any upset conditions and a flow meter 40”.  However, the drawings specifically shows “flow” with reference number 38, “COD” with reference number 39, and pH with reference number 40.  The specification and drawings thus appearing to be in direct contradiction with each other.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 51 (See Figure 1) and 7 (See Figure 8).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 5 and 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “13” has been used to designate both an expanded metal current collector and a divided anode compartment.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 10-15, 17, 21, 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the claim recites the limitation “wherein said at least one three dimensional electrode increases in at least one of, specific surface area per unit volume of electrode or mass transfer coefficient in the direction of wastewater flow”.  However, it is unclear as to what the “increase” is in comparison to.  
As to claims 10 and 13, the claims recite the limitation OH*.  However, it is unclear as to specifically what the * is intended to indicate.  However, for the purpose of Examination it has been interpreted to read on a hydroxyl radical.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 14, 15, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foreign Patent Document No. WO 2008/034634 to Faita (Faita).
As to claims 1, 15, 21 and 22, Faita teaches an apparatus comprising a divided membrane electrochemical cell (1) comprising an anode (10/25/26) contained within an anode compartment (4) and a cathode (9/21/23) contained within a cathode compartment (3), wherein the anode compartment (4) and the cathode compartment (3) are separated by a proton selective membrane (2), wherein the anode compartment (4) comprises a three dimensional electrode (25/26) and a flow distributor (10) provided across the three dimensional electrode (25/26), the three dimensional electrode comprising ion conducting materials (an ion conducting phase) (25/26) filling approximately 50% of the volume of the anode compartment (4), a voltage source and a liquid-gas separator (13), the three dimensional electrode capable of operating so as to perform the functional language of “increases in at least one of, specific surface area per unit volume of electrode or mass transfer coefficient in the direction of wastewater flow” in comparison to a, for example, planar electrode (Pages 6, 9 and 10; Figures 1 and 2; MPEP 2114).
As to claim 2, Faita teaches the apparatus of claim 1.  Faita further teaches that the anode is fed with deionized water and thus the apparatus being interconnected with some sort of pre-treatment unit suitable for removing anions and cations (Page 6).  
As to claim 14, Faita teaches the apparatus of claim 1.  The limitations of claim 14 are functional limitations.  The apparatus of Faita is capable of operating at any number of energy consumptions with any number of water flows depending on the operating conditions of the cell (MPEP 2114).

Allowable Subject Matter
Claims 10-13, 17 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for the indication of allowable subject matter for claim 10 is the inclusion of the limitations towards the three separate segments of the three dimensional electrodes.
The primary reason for the indication of allowable subject matter for claims 11-13, 17 and 24 are the inclusion of the limitations wherein the three dimensional electrode itself comprises a pre-treatment segment as claimed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794